

116 HR 5068 : Women Who Worked on the Home Front World War II Memorial Act
U.S. House of Representatives
2020-10-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IIB116th CONGRESS2d SessionH. R. 5068IN THE SENATE OF THE UNITED STATESOctober 19, 2020Received; read twice and referred to the Committee on Energy and Natural ResourcesAN ACTTo authorize the Women Who Worked on the Home Front Foundation to establish a commemorative work in the District of Columbia and its environs, and for other purposes.1.Short titleThis Act may be cited as the Women Who Worked on the Home Front World War II Memorial Act.2.Authorization to establish commemorative work(a)In generalThe Women Who Worked on the Home Front Foundation may establish a commemorative work on Federal land in the District of Columbia and its environs to commemorate the commitment and service represented by women who worked on the home front during World War II.(b)Compliance with standards for commemorative worksThe establishment of the commemorative work under this section shall be in accordance with chapter 89 of title 40, United States Code (commonly known as the Commemorative Works Act).(c)Prohibition on the use of federal funds(1)In generalFederal funds may not be used to pay any expense of the establishment of the commemorative work under this section.(2)Responsibility of women who worked on the home front foundationThe Women Who Worked on the Home Front Foundation shall be solely responsible for acceptance of contributions for, and payment of the expenses of, the establishment of the commemorative work under this section.(d)Deposit of excess funds(1)In generalIf upon payment of all expenses for the establishment of the memorial (including the maintenance and preservation amount required by section 8906(b)(1) of title 40, United States Code), there remains a balance of funds received for the establishment of the commemorative work, the Women Who Worked on the Home Front Foundation shall transmit the amount of the balance to the Secretary of the Interior for deposit in the account provided for in section 8906(b)(3) of title 40, United States Code.(2)On expiration of authorityIf upon expiration of the authority for the commemorative work under section 8903(e) of title 40, United States Code, there remains a balance of funds received for the establishment of the commemorative work, the Women Who Worked on the Home Front Foundation shall transmit the amount of the balance to a separate account with the National Park Foundation for memorials, to be available to the Secretary of the Interior or Administrator (as appropriate) following the process provided in section 8906(b)(4) of title 40, United States Code, for accounts established under section 8906(b)(2) or (3) of title 40, United States Code.3.Determination of Budgetary EffectsThe budgetary effects of this Act, for the purpose of complying with the Statutory Pay-As-You-Go Act of 2010, shall be determined by reference to the latest statement titled Budgetary Effects of PAYGO Legislation for this Act, submitted for printing in the Congressional Record by the Chairman of the House Budget Committee, provided that such statement has been submitted prior to the vote on passage.Passed the House of Representatives October 1, 2020.Cheryl L. Johnson,Clerk